

117 S1673 IS: 30 × 30 Termination Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1673IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Marshall (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo preserve access to Federal land, control fires, and for other purposes.1.Short titleThis Act may be cited as the 30 × 30 Termination Act.2.DefinitionsIn this Act:(1)Federal land(A)In generalThe term Federal land means—(i)National Forest System land;(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); (iii)the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)); and(iv)Federal land within the Exclusive Economic Zone of the United States, as established by Presidential Proclamation 5030, dated March 10, 1983 (16 U.S.C. 1453 note). (B)InclusionThe term Federal land includes land described in clauses (i) through (iv) of subparagraph (A) for which the rights to the surface estate or subsurface estate are owned by a non-Federal entity.(2)Multiple useThe term multiple use has the meaning given the term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(3)Principal or major useThe term principal or major use includes domestic livestock grazing, mineral exploration and production, rights-of-way, timber production, commercial fishing, recreational fishing, hunting, camping, hiking, mountain biking, horseback riding, whitewater rafting, and off-highway vehicle use, and other outdoor recreation. 3.Revocation of Executive Order relating to Conserving Our Nation's Lands and Waters(a)In generalSection 216 of Executive Order 14008 (86 Fed. Reg. 7627; relating to tackling the climate crisis at home and abroad (February 1, 2021)) shall have no force or effect. (b)Limitation on fundsNo Federal funds may be used to implement, administer, enforce, or carry out any report or program substantially similar to the report or program required under section 216 of the Executive Order described in subsection (a).4.No net loss of non-Federal landNo Federal funds may be used to acquire non-Federal land within a State or county in which 15 percent or more of the land is managed by a Federal agency, unless the Federal agency proposing the acquisition disposes of an equal amount of Federal land within the State or county in which the non-Federal land is located to ensure no net loss of non-Federal land and taxable acreage during the fiscal year in which the proposed acquisition occurs and subsequent fiscal years as a result of the proposed acquisition.5.No net loss of multiple useNo Federal funds may be used to implement, administer, enforce, or carry out any action on Federal land that results in a net loss of multiple use or any principal or major use within a State, unless the action has been authorized by an Act of Congress.6.State and congressional approval required prior to the Federal acquisition of more than 160 acres of non-Federal landNo Federal funds may be used by the head of a Federal agency to acquire more than 160 acres of non-Federal land unless—(1)the head of the Federal agency has received from the State in which the non-Federal land is located written notice that the State has enacted legislation approving the proposed acquisition; and (2)the proposed acquisition has been authorized by an Act of Congress.7.Prohibition on withdrawalThe President may not withdraw any Federal land from forms of entry, appropriation, or disposal under the public land laws, location, entry, and patent under the mining laws, or disposition under laws pertaining to mineral and geothermal leasing or mineral materials unless the withdrawal has been authorized by an Act of Congress.8.Limitations on declarations of national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following:(e)Limitations on declarationsA declaration under this section shall not apply to a State or county in which 15 percent or more of the land is managed by a Federal agency..